IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHIV INVESTMENTS OF                    NOT FINAL UNTIL TIME EXPIRES TO
JACKSONVILLE, LLC,                     FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D14-2252
v.

THE CITY COUNCIL OF THE
CITY OF JACKSONVILLE, and
THE CITY OF JACKSONVILLE,

      Respondent.

___________________________/

Opinion filed September 19, 2014.

Petition for Writ of Certiorari.

Paul M. Harden, Jacksonville, for Petitioner.

Craig D. Feiser and Jason R. Teal, Assistant General Counsel, Jacksonville, for
Respondents.




PER CURIAM.

      DENIED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.